DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 9/30/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-17 are currently pending.
4.	Claims 1, 9-12 and 14-17 are currently amended.  Claims 2, 4-5 and 7 are original.
5.	Claims 3, 6, 8 and 13 are previously presented.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 10, filed 9/30/21, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claim 9 has been withdrawn. 

                                          Response: 35 U.S.C.  § 101
7.    Applicants argue:
“In accordance with the underlying principle of Example 38 of the 2019 PEG, it would not be practical for the human mind to perform the recited steps of claims 1, 9 and 17. For example, it would not be practical for the human mind to perform the recited steps of “calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site”, “determining a parameter in consideration of an error between the estimated value of the soil water content in the target region and an 
In addition, the present claims are not directed to any mathematical concepts and methods of organizing human activity.
Therefore, Applicant respectfully submits that the claims are not directed to any of the groupings enumerated in the 2019 PEG, and are patent-eligible.” (Remarks: pages 9-10)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that in Example 38 of the 2019 PEG, a digital simulation is being performed where a digital representation of an analog circuit is simulated.  The current claim language is only simulating the water flow in a target region.  There’s nothing within the claim language that states there’s a digital representation of the water flow in a target region.  Also, within the recent amendment in claim 1, for example, the claim language does not state how the conversion is being conducted, where the estimated value of a runoff amount at a specific site is converted into the estimated value of the soil water content at the specific site.  Even with the recent amendment, the calculating and determining steps of the claim still covers performance of the limitation in the mind or by pencil and paper.  Further, the performing limitation, for example of claim 1, is just stating intended use of the abstract idea.  step 2A, prong 1, the claim limitations falls within the “Mental Process” grouping of abstract ideas.  
Further, for claim 1 the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component
as for example “the simulation method comprising: a processor’, the additional element would not be sufficient to amount to significantly more than the judicial exception. The additional element of a processor performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05()).

9.    Applicants argue:
“Moreover, Applicant respectfully submits that the claims presented in the present
Amendment recite the combination of additional elements that integrate the alleged judicial exception into a practical application under Prong Two of Step 2A.
Applicant respectfully submits that the claims are not directed to an abstract idea because the recited features of claims 1, 9 and 17 are directed to improving computer functionality by enhancing the accuracy of water flow simulation.
In McRO, the claims were directed to an improvement in computer-related technology, namely, allowing computers to automatically produce “accurate and realistic lip synchronization and facial expressions in animated characters,” when previously the lip synchronization and facial expression in animated characters could only be produced by human animators with less accuracy. The Federal Circuit held that this above McRO claim was patent eligible under the first 
In the present application, the Specification describes that, a simulation error can be evaluated only at an installation site of a river runoff amount meter, and a calculation error of the distributed runoff model that calculates a runoff amount at a region where water flows into the river cannot be directly evaluated. See Specification, at {[0007]. Thus, it is difficult to determine more appropriate parameters by reflecting the actual measurement value of the soil water meter in the conventional simulation. /d. at §[0008]. Therefore, the present application provides a water flow simulation apparatus that includes a parameter automatic determination function that automatically determines a parameter in the water flow simulation performed by the water flow simulator. /d. at {[0017]. The parameter automatic determination function uses an actual measurement value of the soil water content, an actual measurement value of the river runoff amount, an initial parameter, and a rainfall amount prediction as inputs to automatically determine the optimum parameter by which the water flow simulator can represent the actual water flow with higher accuracy. /d.
Similar to the claims of McRO, the present claim 1 recites steps of “calculating an estimated value of a soil water content in a target region’, “determining a parameter in 
“performing a simulation of a water flow in the target region using the parameter’, in order to improve the accuracy of the water simulation model based on an error between the estimated value of the soil water content and an actual measurement value of the soil water content to obtain a parameter for performing simulation of a water flow in the target region.
Therefore, Applicant respectfully submits that the present claims are directed to improving a computer functionality, and thus, patent-eligible.
Based on the foregoing, withdrawal of the § 101 rejection is respectfully requested.” (Remarks: pages 10-12)

10.    Examiner Response:
The examiner respectfully disagrees. The applicant argues that the recited features of claims 1, 9 and 17 are directed to improving computer functionality by enhancing the accuracy of water flow simulation.  The examiner notes that in MPEP 2106.05(f) (2) it states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  This explains as to why the claim limitations are not improving the functionality of a computer.  
Also, the applicant also points to the McRO court case for supporting why the current 
claim language improves the functionality of a computer, where the accuracy of water flow simulation is enhanced.  The examiner doesn’t see within the current claim language, where there’s an improvement in the functionality of a computer.  The computer maybe reading less 

                                   Response: 35 U.S.C. § 102 and § 103
11.    Applicants argue:
	“"A claim is anticipated only if each and every element as set forth in the claim is found,
either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v.
Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "The
identical invention must be shown in as complete detail as is contained in the ... claim."
Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989).
See MPEP § 2131.
In rejecting claim 1, the Examiner cites Berg at p. 21, sec. 5.3, para. 3, and alleges Berg
teaches “calculating an estimated value of a soil water content in a target region.” See Office
Action at p. 9.
However, Berg merely discloses simulations of soil water content at different depths, and
comparison to the measured groundwater levels. See Berg, p. 21, sec. 5.3. Berg fails to disclose
“calculating an estimated value of a soil water content in a target region by converting an
estimated value of a runoff amount at a specific site into the estimated value of the soil water
content at the specific site.”
Therefore, Applicant respectfully submits that Berg fails to anticipate claim 1 because it
fails to teach or suggest each and every element of claim 1.
(Remarks: page 14)
12.    Examiner Response:
The examiner notes that the Berg teaches calculating an estimated value of a soil water content in a target region, see Pg. 21, sec. 5.3 Velen, 3rd paragraph , “Simulations of soil water content, etc.” and Fig. 5.8 of the Berg reference.  The Berg reference does not teach the recent amendment of “calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site”.  However, the Soil Mechanics reference teaches this limitation, see sec. 2.2 Definitions, Porosity, “The porosity (n) of a soil, etc.”.  The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, where an estimated value of a runoff amount at a specific site is converted into an estimated value of the soil water content at the specific site, since the equation used in determining the porosity is equivalent to how the instant application is determining the estimated value of the soil water content.  Also, in the Soil Mechanics reference, when the soil is saturated, the voids are filled with water.  Equation 2.2 of the Soil Mechanics reference has the volume of the voids divided by the total volume of the soil.  In paragraph [0031] of the specification it states “the runoff amount is converted into the estimated value of the soil water content by calculating the volume of the water contained in a mesh at the installation site of the soil water meter and dividing the calculated volume of the water by the volume of the mesh (soil volume) at the installation site of the soil water meter”.  With the process of the Soil Mechanics reference teaching calculating an estimated value of a soil water content in a target region, demonstrates that the Soil Mechanics reference is teaching the conversion of the estimated value 
The applicants’ arguments for independent claims 9 and 17 are similar to the arguments for claim 1.  The response for these arguments is the same as the response for the arguments listed above.

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1-17
Regarding step 1, claims 1, 9 and 17 are directed towards a method, apparatus and non-transitory storage medium, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or 
Claim 1 recites “determining a parameter in consideration of an error between the estimated value of the soil water content in the target region and an actual measurement value of the soil water content in the target region”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and performing a simulation of a water flow in the target region by using the parameter”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 1 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the 

Claim 9
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 1 above and is rejected using the same teaching.
Regarding step 2A, prong 2, claim 9 recites the additional element of a processor and memory. The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 17
Regarding step 2A, prong 1, the recites the same substantive limitations as claim 1 and is rejected using the same teachings.
Regarding step 2A, prong 2, claim 17 recites the additional element of a medium. The medium would be recited at a high level of generality such that it amounts no more than mere 
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2 and 10
Dependent claims 2 and 10 recite “performing an initial simulation of the water flow in the target region by using an initial parameter; and calculating the estimated value of the soil water content in the target region by using the initial simulation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 11
Dependent claims 3 and 11 recite “determining the parameter so as to reduce the error between the estimated value of the soil water content and the actual measurement value of the soil water content”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 12
Dependent claims 4 and 12 recite “wherein the initial simulation comprises calculating a water flow in an area other than a river in the target region”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Dependent claims 4 and 12 recite “and acquiring the estimated value of the soil water content in the target region based on a calculation result of the water flow in the area other than the river”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claims 6 and 14
Dependent claims 6 and 14 recite “calculating the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Dependent claims 6 and 14 recite “acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claims 7 and 15

Claims 8 and 16
Dependent claims 8 and 16 recites “determining the parameter by solving an optimization problem in which the error between the estimated value of the soil water content and the actual measurement value of the soil water content is a target function”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-4, 6-12 and 14-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Simulations of groundwater levels, written by Berg in view of online reference Soil Mechanics, written by Soil Mechanics.

Examiner’s note: Regarding the recent amendment to claim 1, The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, where an estimated value of a runoff amount at a specific site is converted into an estimated value of the soil water content at the specific site, since the equation used in determining the porosity is equivalent to how the instant application is determining the estimated value of the soil water content.  Also, in the Soil Mechanics reference, when the soil is saturated, the voids are filled with water.  Equation 2.2 of the Soil Mechanics reference has the volume of the voids divided by the total volume of the soil.  In paragraph [0031] of the specification it states “the runoff amount is converted into the estimated value of the soil water content by calculating the volume of the water contained in a mesh at the installation site of the soil water meter and dividing the calculated volume of the water by the volume of the mesh (soil volume) at the installation site of the soil water meter”.  With the process of the Soil Mechanics reference teaching calculating an estimated value of a soil water content in a target region, demonstrates 

With respect to claim 1, Berg discloses “determining a parameter in consideration of an error between the estimated value of the soil water content in the target region and an actual measurement value of the soil water content in the target region” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Pg. 21, sec. 5.3 Velen, 3rd paragraph , “Simulations of soil water content, etc.”, Pg. 13, Table 4.2)] Examiner’s interpretation: The parameters shown in Table 4.2 are the same parameters that are used in all of the simulations at Velen.  The examiner considers the soil porosity to be the parameter that is in consideration of an error between the estimated value and the actual measurement of the sol water content, since the soil porosity determines the highest possible water content;
“and performing a simulation of a water flow in the target region by using the parameter” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Fig. 5.6)] Examiner’s interpretation: The examiner considers the simulation of the runoff to be the simulation of a water flow, since a runoff is a combination of a channel flow, overland flow and subsurface flow, see Pg. 11 1st paragraph of the Berg reference; 
While Berg teaches calculating an estimated value of a soil water content in a target region, Berg does not explicitly disclose “calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site”
Soil Mechanics discloses “calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the n) of a soil, etc.”)] Examiner’s interpretation:  The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, where an estimated value of a runoff amount at a specific site is converted into an estimated value of the soil water content at the specific site, since the equation used in determining the porosity is equivalent to how the instant application is determining the estimated value of the soil water content.  Equation 2.2 of the Soil Mechanics reference has the volume of the voids divided by the total volume of the soil.  In paragraph [0031] of the specification it states “the runoff amount is converted into the estimated value of the soil water content by calculating the volume of the water contained in a mesh at the installation site of the soil water meter and dividing the calculated volume of the water by the volume of the mesh (soil volume) at the installation site of the soil water meter”.  
Berg and Soil Mechanics are analogous art because they are from the same field endeavor of analyzing the soil moisture of an area.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Berg of calculating an estimated value of the soil water content in the target region by incorporating calculating an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site as taught by Soil Mechanics for the purpose of determining the degree of saturation and void ratio.
The motivation for doing so would have been because Soil Mechanics teaches that by determining the degree of saturation and void ratio, the ability to know the amount of moisture in 

With respect to claim 2, the combination of Berg and Soil Mechanics discloses the method of claim 1 above, and Berg further discloses “performing an initial simulation of the water flow in the target region by using an initial parameter” as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Pg. 21, sec. 5.3 Velen, 1st – 3rd paragraph, “Results from the calibration against runoff, etc.”, Figs. 5.6 and 5.8, Table 4.2)] Examiner’s interpretation: The examiner considers the simulation of the first simulation of the groundwater level to be the initial simulation of the water flow, since a groundwater level represents a moving boundary of the saturated and unsaturated zones.  Also, the examiner considers porosity to be the initial parameter, since it’s used in determining the groundwater level, runoff and soil water content;
“and calculating the estimated value of the soil water content in the target region by using the initial simulation” as [Berg (as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Table 4.2)] Examiner’s interpretation: Porosity and the current groundwater level is used in calculating the soil water content at the soil surface;

With respect to claim 3, the combination of Berg and Soil Mechanics discloses the method of claim 1 above, and Berg further discloses “determining the parameter so as to reduce the error between the estimated value of the soil water content and the actual measurement value of the soil water content” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Pg. 23, 3rd paragraph, “The magnitude of the variations and the Examiner’s interpretation: The examiner considers porosity to be the parameter to reduce the error between the estimated and actual measurement value of the soil water content, since the porosity can determine the highest possible water content;
With respect to claim 4, the combination of Berg and Soil Mechanics discloses the method of claim 2 above, and Berg further discloses “calculating a water flow in an area other than a river in the target region” as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Pg. 21, sec. 5.3 Velen, 1st – 3rd paragraph, “Results from the calibration against runoff, etc.”, Figs. 5.6 and 5.8, Table 4.2)] Examiner’s interpretation: The examiner considers the simulation of the first simulation of the groundwater level to be the initial simulation of the water flow, since a groundwater level represents a moving boundary of the saturated and unsaturated zones.  Also, the examiner considers porosity to be the initial parameter, since it’s used in determining the groundwater level, runoff and soil water content;
“and acquiring the estimated value of the soil water content in the target region based on a calculation result of the water flow in the area other than the river” as [Berg (as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Table 4.2)] Examiner’s interpretation: Porosity and the current groundwater level is used in calculating the soil water content at the soil surface;

With respect to claim 5, the combination of Berg and Soil Mechanics discloses the method of claim 4 above, and Berg further discloses “wherein the actual measurement value of the soil water content is measured by a soil water meter installed in the area other than the river” as [Berg, (Pg. 6, sec. 2.2 Velen, 2nd paragraph, “Weekly neutron probe measurements of soil water content, etc.”)] Examiner’s interpretation: The examiner considers the neutron probe to 
With respect to claim 6, the combination of Berg and Soil Mechanics discloses the method of claim 4 above, and Soil Mechanics further discloses “calculating and acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river.” as [Soil Mechanics (sec. 2.2 Definitions, Porosity, “The porosity (n) of a soil, etc.”)] Examiner’s interpretation: The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, since the equation used in determining the porosity is equivalent to how the instant application is determining the estimated value of the soil water content.  In the Soil Mechanics reference, when the soil is saturated, the voids are filled with water.  Equation 2.2 of the Soil Mechanics reference has the volume of the voids divided by the total volume of the soil.  In the instant application, the volume of the water contained in a mesh at the installation site of the soil water meter is divided by the volume of the mesh (soil volume), see paragraph [0031] of the specification;

With respect to claim 8, the combination of Berg and Soil Mechanics discloses the method of claim 1 above, and Berg further discloses “determining the parameter by solving an optimization problem in which the error between the estimated value of the soil water content and the actual measurement value of the soil water content is a target function” as [Berg, (Pg. 17, 1st – 3rd paragraph, “For Velen there were no daily groundwater level, etc.”, Table 5.1)];

15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Simulations of groundwater levels, written by Berg, online reference Soil Mechanics, written by Soil Mechanics in view of online reference A Comparison of Soil Moisture Models Using Soil Climate Analysis Network Observations, written by Meng et al.

With respect to claim 7, the combination of Berg and Soil Mechanics discloses the method of claim 6 above.
While the combination of Berg and Soil Mechanics teaches calculating and acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river, Berg and Soil Mechanics do not explicitly disclose “calculating the water flow in the area other than the river by using a distributed runoff model and calculating the water level in the area other than the river based on a calculation result by the distributed runoff model”
Meng et al. further discloses “calculating the water flow in the area other than the river by using a distributed runoff model” as [Meng et al. (Pg. 652, sec. e. VIC and DSSAT drainage and runoff simulations, 1st – 3rd paragraph, “Table 3 shows the estimated annual drainage, etc.”, Fig. 6, Table 3)];
“and calculating the water level in the area other than the river based on a calculation result by the distributed runoff model” as [Meng et al. (Pg. 643, right col., last paragraph – Pg. 644 left col. 1st paragraph, “The soil water module in the Decision Support System for Agrotechnology Transfer, etc.”)] Examiner’s interpretation: There are daily changes to the soil moisture, which demonstrates that the water level is calculated, since the soil moisture is due to irrigation infiltration, vertical drainage, unsaturated flow, etc.;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Berg and Soil Mechanics of calculating and acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river by incorporating calculating the water flow in the area other than the river by using a distributed runoff model and calculating the water level in the area other than the river based on a calculation result by the distributed runoff model as taught by Meng for the purpose of simulating soil moisture.
The motivation for doing so would have been because Meng teaches that by simulating soil moisture, the ability to determine soil moisture at a location from year to year can be accomplished (Meng et al. (Abstract, Pg. 655, sec. 5 Conclusions, 1st – 3rd paragraph, “The results of this study, etc.”).
 
16.	Claims 9-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Simulations of groundwater levels, written by Berg, online reference Soil Mechanics, written by Soil Mechanics in view of Mewes et al. (U.S. PGPub 2016/0247079).

Examiner’s note: Regarding the recent amendment to claim 9, The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, where an estimated value of a runoff amount at a specific site is converted into an estimated value of the soil water content at the specific site, since the equation used in 

With respect to claim 9, Berg discloses “determine a parameter in consideration of an error between the estimated value of the soil water content in the target region and an actual measurement value of the soil water content in the target region” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Pg. 21, sec. 5.3 Velen, 3rd paragraph , “Simulations of soil water content, etc.”, Pg. 13, Table 4.2)] Examiner’s interpretation: The parameters shown in Table 4.2 are the same parameters that are used in all of the simulations at Velen.  The examiner considers the soil porosity to be the parameter that is in consideration of an error between the estimated value and the actual measurement of the sol water content, since the soil porosity determines the highest possible water content;
“perform a simulation of a water flow in the target region by using the parameter” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Examiner’s interpretation: The examiner considers the simulation of the runoff to be the simulation of a water flow, since a runoff is a combination of a channel flow, overland flow and subsurface flow, see Pg. 11 1st paragraph of the Berg reference; 
While Berg teaches calculating an estimated value of a soil water content in a target region, Berg does not explicitly disclose “calculate an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site”
Soil Mechanics discloses “calculate an estimated value of a soil water content in a target region by converting an estimated value of a runoff amount at a specific site into the estimated value of the soil water content at the specific site” as [Soil Mechanics (sec. 2.2 Definitions, Porosity, “The porosity (n) of a soil, etc.”)] Examiner’s interpretation:  The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the soil water content, where an estimated value of a runoff amount at a specific site is converted into an estimated value of the soil water content at the specific site, since the equation used in determining the porosity is equivalent to how the instant application is determining the estimated value of the soil water content.  Equation 2.2 of the Soil Mechanics reference has the volume of the voids divided by the total volume of the soil.  In paragraph [0031] of the specification it states “the runoff amount is converted into the estimated value of the soil water content by calculating the volume of the water contained in a mesh at the installation site of the soil water meter and dividing the calculated volume of the water by the volume of the mesh (soil volume) at the installation site of the soil water meter”.  
Berg and Soil Mechanics are analogous art because they are from the same field endeavor of analyzing the soil moisture of an area.

The motivation for doing so would have been because Soil Mechanics teaches that by determining the degree of saturation and void ratio, the ability to know the amount of moisture in the soil can be accomplished (Soil Mechanics, sec. 2.1 What is Phase Diagram?, “In general, soil is a three-phase, etc.”).
While the combination of Berg and Soil Mechanics teaches calculating an estimated value of a soil water content in a target region and determining a parameter in consideration of an error between the estimated value of the soil water content in the target region and an actual measurement value of the soil water content in the target region, Berg does not explicitly disclose “A simulation apparatus, at least one memory storing instructions; and at least one processor”
Mewes et al. discloses “A simulation apparatus” as [Mewes et al. (paragraph [0101], Fig. 1)];
“at least one memory storing instructions” as [Mewes et al. (paragraph [0101] –[0102], Fig. 1)];
“and at least one processor” as [Mewes et al. (paragraph [0101] –[0102], Fig. 1)];
Berg, Soil Mechanics and Mewes et al. are analogous art because they are from the same field endeavor of analyzing soil conditions of an area.

The motivation for doing so would have been because Mewes et al. teaches that by diagnosing and predicting a suitability of soil conditions, the ability to conduct various agricultural operations can be accomplished (Mewes et al. (paragraph [0008] – [0010]).

With respect to claim 10, the combination of Berg, Soil Mechanics and Mewes et al. discloses the apparatus of claim 9 above, and Berg further discloses “wherein the at least one processor is further configured to: perform an initial simulation of the water flow in the target region by using an initial parameter” as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Pg. 21, sec. 5.3 Velen, 1st – 3rd paragraph, “Results from the calibration against runoff, etc.”, Figs. 5.6 and 5.8, Table 4.2)] Examiner’s interpretation: The examiner considers the simulation of the first simulation of the groundwater level to be the initial simulation of the water flow, since a groundwater level represents a moving boundary of the saturated and unsaturated zones.  Also, the examiner considers porosity to be the initial parameter, since it’s used in determining the groundwater level, runoff and soil water content;
Examiner’s interpretation: Porosity and the current groundwater level is used in calculating the soil water content at the soil surface;
With respect to claim 11, the combination of Berg, Soil Mechanics and Mewes et al. discloses the apparatus of claim 9 above, and Berg further discloses “wherein the at least one processor is further configured to determine the parameter so as to reduce the error between the estimated value of the soil water content and the actual measurement value of the soil water content.” as [Berg (Pg. 21, sec. 5.3 Velen, 1st paragraph, “Results from the calibration against runoff, etc.”, Pg. 23, 3rd paragraph, “The magnitude of the variations and the level, etc.”, Table 4.2 on Pg. 13)] Examiner’s interpretation: The examiner considers porosity to be the parameter to reduce the error between the estimated and actual measurement value of the soil water content, since the porosity can determine the highest possible water content;

With respect to claim 12, the combination of Berg, Soil Mechanics and Mewes et al.  discloses the apparatus of claim 10 above, and Berg further discloses “wherein the at least one processor is further configured to: calculate a water flow in an area other than a river in the target region in the initial simulation” as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Pg. 21, sec. 5.3 Velen, 1st – 3rd paragraph, “Results from the calibration against runoff, etc.”, Figs. 5.6 and 5.8, Table 4.2)] Examiner’s interpretation: The examiner considers the simulation of the first simulation of the groundwater level to be the initial simulation of the water flow, since a groundwater level represents a moving boundary of the 
“and acquire the estimated value of the soil water content in the target region based on a calculation result of the water flow in the area other than the river.” as [Berg (as [Berg (Pgs. 13-14, last paragraph, “The saturated and unsaturated zones are, etc.”, Table 4.2)] Examiner’s interpretation: Porosity and the current groundwater level is used in calculating the soil water content at the soil surface;

With respect to claim 13, the combination of Berg, Soil Mechanics and Mewes et al.  discloses the apparatus of claim 12 above, and Berg further discloses “wherein the actual measurement value of the soil water content is measured by a soil water meter installed in the area other than the river.” as [Berg, (Pg. 6, sec. 2.2 Velen, 2nd paragraph, “Weekly neutron probe measurements of soil water content, etc.”)] Examiner’s interpretation: The examiner considers the neutron probe to be the soil water meter, since a soil water meter uses a probe to measure the water content, see attachment of best soil moisture meters;

With respect to claim 14, the combination of Berg, Soil Mechanics and Mewes et al.  discloses the apparatus of claim 12 above, and Soil Mechanics further discloses “wherein the at least one processor is further configured to calculate and acquire the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river.” as [Soil Mechanics (sec. 2.2 Definitions, Porosity, “The porosity (n) of a soil, etc.”)] Examiner’s interpretation: The examiner considers equation 2.2 of the Soil Mechanics reference to be the calculating of the estimated value of the 

With respect to claim 16, the combination of Berg, Soil Mechanics and Mewes et al.  discloses the apparatus of claim 9 above, and Berg further discloses “wherein the at least one processor is further configured to determine the parameter by solving an optimization problem in which the error between the estimated value of the soil water content and the actual measurement value of the soil water content is a target function.” as [Berg, (Pg. 17, 1st – 3rd paragraph, “For Velen there were no daily groundwater level, etc.”, Table 5.1)];

With respect to claim 17, Mewes et al. discloses “A non-transitory storage medium that stores a program” as [Mewes et al. (paragraph [0102])];
Berg, Soil Mechanics and Mewes et al. are analogous art because they are from the same field endeavor of analyzing soil conditions of an area.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Berg and Soil Mechanics of calculating an estimated value of a soil water content in a target region and determining a parameter in consideration of an error between the estimated value of the soil water content in the target 
The motivation for doing so would have been because Mewes et al. teaches that by diagnosing and predicting a suitability of soil conditions, the ability to conduct various agricultural operations can be accomplished (Mewes et al. (paragraph [0008] – [0010]).
The other limitations of the claim recite the same substantive limitations of claims 1 and 9 above and are rejected using the same teachings.

17.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Simulations of groundwater levels, written by Berg, online reference Soil Mechanics, written by Soil Mechanics, Mewes et al. (U.S. PGPub 2016/0247079) in view of online reference A Comparison of Soil Moisture Models Using Soil Climate Analysis Network Observations, written by Meng et al.

With respect to claim 15, the combination of Berg, Soil Mechanics and Mewes et al. discloses the apparatus of claim 14 above.
While the combination of Berg, Soil Mechanics and Mewes et al. teaches calculating and acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river, Berg, Soil Mechanics and Mewes et al. do not explicitly disclose “wherein the at least one processor is further configured to: calculate the water level in the area other than the river based 
Meng et al. discloses “wherein the at least one processor is further configured to: calculate the water level in the area other than the river based on a calculation result by the distributed runoff model.” as [Meng et al. (Pg. 652, sec. e. VIC and DSSAT drainage and runoff simulations, 1st – 3rd paragraph, “Table 3 shows the estimated annual drainage, etc.”, Fig. 6, Table 3)];
“calculate the water flow in the area other than the river by using a distributed runoff model” as [Meng et al. (Pg. 643, right col., last paragraph – Pg. 644 left col. 1st paragraph, “The soil water module in the Decision Support System for Agrotechnology Transfer, etc.”)] Examiner’s interpretation: There are daily changes to the soil moisture, which demonstrates that the water level is calculated, since the soil moisture is due to irrigation infiltration, vertical drainage, unsaturated flow, etc.;
Berg, Soil Mechanics and Mewes et al. and Meng et al. are analogous art because they are from the same field endeavor of analyzing the soil moisture of an area.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Berg, Soil Mechanics and Mewes et al. of calculating and acquiring the estimated value of the soil water content by dividing a water level in the area other than the river in the target region by a soil stratum thickness in the area other than the river by incorporating wherein the at least one processor is further configured to: calculate the water level in the area other than the river based on a calculation result by the distributed runoff model; calculate the water flow in the area other than the river by using a distributed runoff model as taught by Meng for the purpose of simulating soil moisture.
st – 3rd paragraph, “The results of this study, etc.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147